UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7813



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GREGORY ALLEN MILTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-95-74, CA-00-31-7)


Submitted:   February 22, 2002            Decided:   April 12, 2002


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Allen Milton, Appellant Pro Se. Thomas Jack Bondurant,
Jr., Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory Allen Milton seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2001), denying a subsequent motion for reconsideration, and

denying his motion for a certificate of appealability.*      We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we deny Milton’s motion to place

his appeal in abeyance, deny a certificate of appealability, and

dismiss the appeal on the reasoning of the district court.       See

United States v. Milton, Nos. CA-95-74; CA-00-31-7 (W.D. Va.

Aug. 1, 2001; Aug. 30, 2001).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




     *
      Milton appeals the denial of his motion for a certificate of
appealability by a magistrate judge, correctly noting that the
magistrate judge was without authority to enter a final order
disposing of his motion. See 28 U.S.C.A. § 636 (West 1993 & Supp.
2001). While the magistrate judge lacked jurisdiction to enter a
final order on this post-judgment motion, we find relief is not
warranted, as we have considered Milton’s motion for a certificate
of appealability and determined it to be without merit. See Fed.
R. App. P. 22(b)(2).


                                  2